THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”) AND MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE ACT, (II) SUCH
SECURITIES MAY BE SOLD WITHOUT RESTRICTION PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT SHALL BE VOID AFTER
5:00 P.M. EASTERN TIME ON JANUARY 21, 2016 (THE “EXPIRATION DATE”).

No.[      ]

PET DRX CORPORATION

WARRANT TO PURCHASE [_______] SHARES OF
COMMON STOCK, PAR VALUE $0.0001 PER SHARE

For VALUE RECEIVED, [      ] (“Warrantholder”), is entitled to purchase, subject
to the provisions of this Warrant, from Pet DRx Corporation., a Delaware
corporation (“Company”), at any time from and after the date on which the
Stockholder Approval shall have been obtained (the “Commencement Date”);
provided that in any event this Warrant shall be exercisable immediately prior
to and/or in connection with a Change of Control (as defined in the Notes), and
not later than 5:00 P.M., Eastern time, on the Expiration Date (as defined
above), at an exercise price per share equal to $0.10 (the exercise price in
effect being herein called the “Warrant Price”), [      ] shares (“Warrant
Shares”) of the Company’s Common Stock, par value $0.0001 per share (“Common
Stock”). The number of Warrant Shares purchasable upon exercise of this Warrant
and the Warrant Price shall be subject to adjustment from time to time as
described herein. This Warrant is being issued pursuant to the Purchase
Agreement, dated as of January 21, 2009 (the “Purchase Agreement”), among the
Company and the initial holders of the Company Warrants (as defined in
Section 20 hereof). Capitalized terms used herein have the respective meanings
ascribed thereto in the Purchase Agreement unless otherwise defined herein.

Section 1. Registration. The Company shall maintain books for the transfer and
registration of the Company Warrants. Upon the initial issuance of this Warrant,
the Company shall issue and register this Warrant in the name of the
Warrantholder.

Section 2. Transfers. As provided herein, this Warrant may be transferred only
pursuant to a registration statement filed under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration. Subject
to such restrictions, the Company shall transfer this Warrant from time to time
upon the books to be maintained by the Company for that purpose, upon surrender
hereof for transfer, properly endorsed or accompanied by appropriate
instructions for transfer and such other documents as may be reasonably required
by the Company, including, if required by the Company, an opinion of its counsel
reasonably satisfactory to the Company to the effect that such transfer is
exempt from the registration requirements of the Securities Act, to establish
that such transfer is being made in accordance with the terms hereof, and a new
Warrant shall be issued to the transferee and the surrendered Warrant shall be
canceled by the Company. Notwithstanding anything to the contrary contained
herein, prior to January 21, 2010, the Warrants (or, upon the exercise thereof,
the Warrant Shares) shall not be transferable to any Person, other than to an
Investor or an Affiliate thereof and other than to any Person for estate
planning purposes, without the consent of Galen and Camden, provided that in all
events such transfers shall be made in accordance with the terms hereof and
applicable federal and state securities laws.

Section 3. Exercise of Warrant. Subject to the provisions hereof, the
Warrantholder may exercise this Warrant, in whole or in part, prior to its
expiration upon surrender of the Warrant, together with delivery of a duly
executed Warrant exercise form, in the form attached hereto as Appendix A (the
“Exercise Agreement”) and payment by cash, certified check or wire transfer of
funds (or by cashless exercise as provided below) of the aggregate Warrant Price
for that number of Warrant Shares then being purchased, to the Company during
normal business hours on any Business Day at the Company’s principal executive
offices (or such other office or agency of the Company as it may designate by
notice to the Warrantholder). The Warrant Shares so purchased shall be deemed to
be issued to the Warrantholder or the Warrantholder’s designee, as the record
owner of such shares, as of the close of business on the date on which this
Warrant shall have been surrendered (or the date evidence of loss, theft or
destruction thereof and security or indemnity satisfactory to the Company has
been provided to the Company), the Warrant Price shall have been paid and the
completed Exercise Agreement shall have been delivered. Certificates for the
Warrant Shares so purchased shall be delivered to the Warrantholder within a
reasonable time, not exceeding three (3) Business Days, after this Warrant shall
have been so exercised. The certificates so delivered shall be in such
denominations as may be requested by the Warrantholder and shall be registered
in the name of the Warrantholder or such other name as shall be designated by
the Warrantholder, as specified in the Exercise Agreement. If this Warrant shall
have been exercised only in part, then, unless this Warrant has expired, the
Company shall, at its expense, at the time of delivery of such certificates,
deliver to the Warrantholder a new Warrant representing the right to purchase
the number of shares with respect to which this Warrant shall not then have been
exercised. Each exercise hereof shall constitute the re-affirmation by the
Warrantholder that the representations and warranties contained in Section 5.1
of the Purchase Agreement are true and correct in all material respects with
respect to the Warrantholder as of the time of such exercise.

In the event that a Change of Control (as defined in the Notes) occurs prior to
the Expiration Date, the Company may elect to redeem as of the effective time of
the Change of Control (the “Redemption Date”) this Warrant at a cash redemption
price (the “Redemption Price”) equal to the product of (i) the number of shares
of Common Stock into which this Warrant would have been exercisable if the
Warrant was fully exercisable on the Redemption Date and (ii) the amount, if
any, by which the Fair Market Value of the consideration per share to be
received by holders of Common Stock in connection with such Change of Control as
of the Redemption Date exceeds the Warrant Price in effect immediately prior to
the effective time of the Change of Control. For purposes of determining such
“Fair Market Value”, (i) publicly traded securities shall be deemed to have a
Fair Market Value equal to their Market Price, and (ii) any other securities or
other assets shall be deemed to have a Fair Market Value equal to the fair
market value thereof as determined by the Board in the good faith exercise of
its reasonable business judgment. In the event that the Stockholder Approval has
not been obtained prior to such Change of Control, then the Company shall redeem
this Warrant on the Redemption Date at the Redemption Price. The Company shall
provide written notice to the Warrantholder of any pending Change of Control not
less than 15 days prior to the effective date of such Change of Control, which
notice shall include the Company’s estimate of the Redemption Price. On the
Redemption Date, the Company shall pay the Redemption Price to the Warrantholder
in immediately available funds to an account previously specified in writing by
the Warrantholder. The Warrantholder shall not be required to surrender this
Warrant prior to payment of the Redemption Price. Upon the payment in full of
the Redemption Price to the Warrantholder as provided in this Section 3, this
Warrant shall be deemed to have been extinguished and shall no longer be
outstanding for any purpose.

In the event the Company fails to obtain the Stockholder Approval on or before
October 31, 2009, then upon any repayment to any holder of the Notes pursuant to
Section 3(c) thereof, the Company shall redeem this Warrant, at the
Warrantholder’s election, at a cash redemption price equal to the Default
Redemption Price defined below. The “Default Redemption Price” shall equal (i)
minus (ii) where (i) equals the product of (A) the number of shares of Common
Stock into which this Warrant would have been exercisable if this Warrant was
fully exercisable on the repayment date and (B) the average of the Market Prices
of the Common Stock for the five (5) Trading Days ending on October 31, 2009,
and (ii) equals the Warrant Price in effect immediately prior to the repayment
date. Notwithstanding the foregoing, the Company shall not be required to redeem
this Warrant pursuant to this Section 3 unless (i) each of the Investors (as
defined in the Purchase Agreement) has fulfilled its obligations pursuant to the
voting agreement obligations under Section 5.2 of the Purchase Agreement and
(ii) the Warrantholder certifies in its election notice that during the ten
(10) Trading Days (x) ending on October 31, 2009 or (y) prior to the repayment
date for this Warrant, as the case may be, neither it nor its Affiliates has
directly or indirectly engaged in any transaction that would be reported as a
purchase on Form 4 under the 1934 Act (whether or not the Warrantholder is then
subject to Section 16 under the 1934 Act), or participating in any arrangement
or understanding with any other Person.

Immediately upon the repayment of the Notes following an Event of Default under
the Notes (as defined therein) prior to the receipt by the Company of the
Stockholder Approval, the Company shall redeem this Warrant, at the
Warrantholder’s election, unless the Company shall have notified the
Warrantholder at the time the Notes are repaid, that it may immediately exercise
this Warrant (regardless of whether the Commencement Date has occurred), at a
cash redemption price equal to the Default Redemption Price.

The Company shall have the right, at its option, to redeem at any such time of
its choosing (the “Optional Redemption Date”) this Warrant at a cash redemption
price (the “Optional Redemption Price”) equal to (i) the product of (A) twelve
and one-half (12.5) and (B) the applicable Warrant Price less (ii) the Warrant
Price. The Company shall provide ten (10) days’ written notice to the
Warrantholder prior to the Optional Redemption Date, which notice shall include
the Company’s estimate of the Optional Redemption Price and a representation
that the Company has sufficient cash on hand or committed to pay the Optional
Redemption Price on the Optional Redemption Date. On the Optional Redemption
Date, the Company shall pay the Optional Redemption Price to the Warrantholder
in immediately available funds to an account previously specified in writing by
the Warrantholder. The Warrantholder shall not be required to surrender this
Warrant prior to payment of the Optional Redemption Price. Upon the payment in
full of the Optional Redemption Price to the Warrantholder as provided in this
Section 3, this Warrant shall be deemed to have been extinguished and shall no
longer be outstanding for any purpose.

Section 4. Compliance with the Securities Act of 1933. Except as provided in the
Purchase Agreement, the Company may cause the legend set forth on the first page
of this Warrant to be set forth on each Company Warrant, and a similar legend on
any security issued or issuable upon exercise of this Warrant, unless counsel
for the Company is of the opinion as to any such security that such legend is
unnecessary.

Section 5. Payment of Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Company Warrant until the person
requesting the same has paid to the Company the amount of such tax or has
established to the Company’s reasonable satisfaction that such tax has been
paid. The Warrantholder shall be responsible for income taxes due under federal,
state or other law, if any such tax is due.

Section 6. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon surrender and cancellation of the mutilated Warrant, or
in lieu of and substitution for the Warrant lost, stolen or destroyed, a new
Warrant of like tenor and for the purchase of a like number of Warrant Shares,
but only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.

Section 7. Reservation of Common Stock. The Company hereby represents and
warrants that, from and after the date of the receipt of the Stockholder
Approval, there will have been reserved, and the Company shall at all applicable
times keep reserved until issued (if necessary) as contemplated by this
Section 7, out of the authorized and unissued shares of Common Stock, sufficient
shares to provide for the exercise of the rights of purchase represented by this
Warrant. The Company agrees that all Warrant Shares issued upon due exercise of
this Warrant shall be, at the time of delivery of the certificates for such
Warrant Shares, duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock of the Company.

Section 8. Adjustments. Subject and pursuant to the provisions of this
Section 8, the Warrant Price and number of Warrant Shares subject to this
Warrant shall be subject to adjustment from time to time as set forth
hereinafter.

(a) If the Company shall, at any time or from time to time while this Warrant is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then (i) the Warrant Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Warrant Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Warrant Shares purchasable upon exercise of this Warrant
shall be adjusted by multiplying the number of Warrant Shares purchasable upon
exercise of this Warrant immediately prior to the date on which such change
shall become effective by a fraction, the numerator of which is shall be the
Warrant Price in effect immediately prior to the date on which such change shall
become effective and the denominator of which shall be the Warrant Price in
effect immediately after giving effect to such change, calculated in accordance
with clause (i) above. Such adjustments shall be made successively whenever any
event listed above shall occur.

(b) If any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation shall be
effected, and this Warrant is not redeemed pursuant to Section 3 in connection
therewith, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby each Warrantholder shall thereafter have the
right to purchase and receive upon the basis and upon the terms and conditions
herein specified and in lieu of the Warrant Shares immediately theretofore
issuable upon exercise of the Warrant, such shares of stock, securities or
assets as would have been issuable or payable with respect to or in exchange for
a number of Warrant Shares equal to the number of Warrant Shares immediately
theretofore issuable upon exercise of the Warrant, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of each Warrantholder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Warrant Price) shall thereafter be applicable, as nearly equivalent as may
be practicable in relation to any shares of stock, securities or assets
thereafter deliverable upon the exercise hereof. The Company shall not effect
any such consolidation, merger, sale, transfer or other disposition unless prior
to or simultaneously with the consummation thereof the successor corporation (if
other than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the
Warrantholder, at the last address of the Warrantholder appearing on the books
of the Company, such shares of stock, securities or assets as, in accordance
with the foregoing provisions, the Warrantholder may be entitled to purchase,
and the other obligations under this Warrant. The provisions of this paragraph
(b) shall similarly apply to successive reorganizations, reclassifications,
consolidations, mergers, sales, transfers or other dispositions.

(c) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 8(a)), or
subscription rights or warrants, the Warrant Price to be in effect after such
payment date shall be determined by multiplying the Warrant Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price (as defined below) per share of Common Stock immediately prior
to such payment date, less the fair market value (as determined by the Company’s
Board of Directors in good faith) of said assets or evidences of indebtedness so
distributed, or of such subscription rights or warrants, and the denominator of
which shall be the total number of shares of Common Stock outstanding multiplied
by such Market Price per share of Common Stock immediately prior to such payment
date. “Market Price” as of a particular date (the “Valuation Date”) shall mean
the following: (a) if the Common Stock is then listed on the Nasdaq Global
Market or the Nasdaq Capital Market (“Nasdaq”) or any other national stock
exchange, the closing sale price of one share of Common Stock on such exchange
on the last trading day prior to the Valuation Date; (b) if the Common Stock is
then quoted on the Financial Industry Regulatory Authority, Inc. OTC Bulletin
Board (the “Bulletin Board”) or such similar quotation system or association,
the closing sale price of one share of Common Stock on the Bulletin Board or
such other quotation system or association on the last trading day prior to the
Valuation Date or, if no such closing sale price is available, the average of
the high bid and the low asked price quoted thereon on the last trading day
prior to the Valuation Date; or (c) if the Common Stock is not then listed on a
national stock exchange or quoted on the Bulletin Board or such other quotation
system or association, the fair market value of one share of Common Stock as of
the Valuation Date, as determined in good faith by the Board of Directors of the
Company and the Warrantholder. If the Common Stock is not then listed on a
national securities exchange, the Bulletin Board or such other quotation system
or association, the Board of Directors of the Company shall respond promptly, in
writing, to an inquiry by the Warrantholder prior to the exercise hereunder as
to the fair market value of a share of Common Stock as determined by the Board
of Directors of the Company. In the event that the Board of Directors of the
Company and the Warrantholder are unable to agree upon the fair market value in
respect of subpart (c) of this paragraph, the Company and the Warrantholder
shall jointly select an appraiser, who is experienced in such matters. The
decision of such appraiser shall be final and conclusive, and the cost of such
appraiser shall be borne equally by the Company and the Warrantholder. Such
adjustment shall be made successively whenever such a payment date is fixed.

(d) An adjustment to the Warrant Price shall become effective immediately after
the payment date in the case of each dividend or distribution and immediately
after the effective date of each other event which requires an adjustment.

(e) In the event that, as a result of an adjustment made pursuant to this
Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

(f) Except as provided in subsection (g) hereof, subject to the prior written
consent of the Majority Holders, if and whenever the Company shall issue or
sell, or is deemed to have issued or sold, any shares of Common Stock or in any
manner grant any Notes or other rights to subscribe for or to purchase, or any
options for the purchase of, Common Stock or any stock or security convertible
into or exchangeable for Common Stock (whether or not such option or convertible
security is immediately exercisable) for no consideration or for a consideration
per share less than the Warrant Price in effect immediately prior to the time of
such issue or sale, then and in each such case (a “Trigger Issuance”) the
then-existing Warrant Price, shall be reduced, as of the close of business on
the effective date of the Trigger Issuance, to a price equal to the
consideration per share received (or deemed received) for such Trigger Issuance.
Upon any adjustment to the Warrant Price pursuant to this Section 8(f), the
number of Warrant Shares purchasable hereunder shall be adjusted by multiplying
such number by a fraction, the numerator of which shall be the Warrant Price in
effect immediately prior to such adjustment and the denominator of which shall
be the Warrant Price in effect immediately thereafter.

(g) Anything herein to the contrary notwithstanding, the Company shall not be
required to make any adjustment of the Warrant Price in the case of the issuance
of (A) capital stock, Options or Convertible Securities issued to directors,
officers, employees or consultants of the Company in connection with their
service as directors of the Company, their employment by the Company or their
retention as consultants by the Company pursuant to an equity compensation
program approved by the Board of Directors of the Company or the compensation
committee of the Board of Directors of the Company, (B) shares of Common Stock
issued upon the conversion or exercise of Options or Convertible Securities
issued prior to the date hereof, provided such securities are not amended after
the date hereof to increase the number of shares of Common Stock issuable
thereunder or to lower the exercise or conversion price thereof, (C) securities
issued pursuant to the Purchase Agreement and securities issued upon the
exercise or conversion of those securities, and (D) shares of Common Stock
issued or issuable by reason of a dividend, stock split or other distribution on
shares of Common Stock (but only to the extent that such a dividend, split or
distribution results in an adjustment in the Warrant Price pursuant to the other
provisions of this Warrant).

(h) To the extent permitted by applicable law and the listing requirements of
any stock market or exchange on which the Common Stock is then listed, the
Company from time to time may decrease the Warrant Price by any amount for any
period of time if the period is at least twenty (20) days, the decrease is
irrevocable during the period and the Board shall have made a determination that
such decrease would be in the best interests of the Company, which determination
shall be conclusive. Whenever the Warrant Price is decreased pursuant to the
preceding sentence, the Company shall provide written notice thereof to the
Warrantholder at least five (5) days prior to the date the decreased Warrant
Price takes effect, and such notice shall state the decreased Warrant Price and
the period during which it will be in effect.

Section 9. Fractional Interest. The Company shall not be required to issue
fractions of Warrant Shares upon the exercise of this Warrant. If any fractional
share of Common Stock would, except for the provisions of the first sentence of
this Section 9, be deliverable upon such exercise, the Company, in lieu of
delivering such fractional share, shall pay to the exercising Warrantholder an
amount in cash equal to the Market Price of such fractional share of Common
Stock on the date of exercise.

Section 10. Extension of Expiration Date. If, upon any suspension by the Company
of the registration statement covering the Registrable Securities (as defined in
the New Financing Registration Rights Agreement) in accordance with the terms
contained in the New Financing Registration Rights Agreement, such suspension
period continues for more than forty (40) days in any 12-month period, then the
Expiration Date of this Warrant shall be extended one day for each day beyond
the 40-day limit that such suspension continues.

Section 11. Benefits. Nothing in this Warrant shall be construed to give any
person, firm or corporation (other than the Company and the Warrantholder) any
legal or equitable right, remedy or claim, it being agreed that this Warrant
shall be for the sole and exclusive benefit of the Company and the
Warrantholder.

Section 12. Notices to Warrantholder. Upon the happening of any event requiring
an adjustment of the Warrant Price, the Company shall promptly give written
notice thereof to the Warrantholder at the address appearing in the records of
the Company, stating the adjusted Warrant Price and the adjusted number of
Warrant Shares resulting from such event and setting forth in reasonable detail
the method of calculation and the facts upon which such calculation is based.
Failure to give such notice to the Warrantholder or any defect therein shall not
affect the legality or validity of the subject adjustment.

Section 13. Identity of Transfer Agent. The Transfer Agent for the Common Stock
is Corporate Stock Transfer, Inc. Upon the appointment of any subsequent
transfer agent for the Common Stock or other shares of the Company’s capital
stock issuable upon the exercise of the rights of purchase represented by this
Warrant, the Company will mail to the Warrantholder a statement setting forth
the name and address of such transfer agent.

Section 14. Notices. Unless otherwise provided, any notice required or permitted
under this Warrant shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
facsimile, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one business day after delivery
to such carrier. All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:

If to the Company:

Pet DRx Corporation
215 Centerview Drive, Suite 360
Brentwood, Tennessee 37027
Attention: General Counsel
Fax: (408) 521-2168

with a copy to:

Bryan Cave LLP
One Atlantic Center, Fourteenth Floor
1201 West Peachtree Street, NW
Atlanta, GA 30309-3488
Attention: Rick Miller
Fax: (404) 572-6999

Section 15. Registration Rights. The initial Warrantholder is entitled to the
benefit of certain registration rights with respect to the shares of Common
Stock issuable upon the exercise of this Warrant as will be provided in the New
Financing Registration Rights Agreement, and any subsequent Warrantholder may be
entitled to such rights.

Section 16. Successors. All the covenants and provisions hereof by or for the
benefit of the Warrantholder shall bind and inure to the benefit of its
respective permitted successors and assigns hereunder.

Section 17. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Warrant shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to any law or principles that would
make this choice of law provision invalid. The Company and, by accepting this
Warrant, the Warrantholder, each irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Warrant and the transactions contemplated hereby. Service of process
in connection with any such suit, action or proceeding may be served on each
party hereto anywhere in the world by the same methods as are specified for the
giving of notices under this Warrant. The Company and, by accepting this
Warrant, the Warrantholder, each irrevocably consents to the jurisdiction of any
such court in any such suit, action or proceeding and to the laying of venue in
such court. The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

Section 18. Cashless Exercise. The Warrantholder may elect to receive, without
the payment by the Warrantholder of the aggregate Warrant Price in respect of
the shares of Common Stock to be acquired, shares of Common Stock of equal value
to the value of this Warrant, or any specified portion hereof, by the surrender
of this Warrant (or such portion of this Warrant being so exercised) together
with a Net Issue Election Notice, in the form annexed hereto as Appendix B, duly
executed, to the Company. Thereupon, the Company shall issue to the
Warrantholder such number of fully paid, validly issued and nonassessable shares
of Common Stock as is computed using the following formula:

X = Y (A — B)
A

where

X = the number of shares of Common Stock to which the Warrantholder is entitled
upon such cashless exercise;

Y = the total number of shares of Common Stock covered by this Warrant for which
the Warrantholder has surrendered purchase rights at such time for cashless
exercise (including both shares to be issued to the Warrantholder and shares as
to which the purchase rights are to be canceled as payment therefor);

A = the “Market Price” of one share of Common Stock as at the date the net issue
election is made; and

B = the Warrant Price in effect under this Warrant at the time the net issue
election is made.

In the event that at least a majority of the Warrants issued pursuant to the
Purchase Agreement have been exercised by the holders thereof, the Company may,
upon notice to all holders of the remaining Warrants, automatically exercise
such remaining Warrants on a cashless basis.

Section 19. No Rights as Stockholder. Prior to the exercise of this Warrant, the
Warrantholder shall not have or exercise any rights as a stockholder of the
Company by virtue of its ownership of this Warrant.

Section 20. Amendment; Waiver. This Warrant is one of a series of Warrants of
like tenor issued by the Company pursuant to the Purchase Agreement
(collectively, the “Company Warrants”). Any term of this Warrant may be amended
or waived (including the adjustment provisions included in Section 8 of this
Warrant) upon the written consent of the Company and the Majority Holders;
provided, however, that (x) any such amendment or waiver must apply to all
Company Warrants; and (y) the number of Warrant Shares subject to this Warrant,
the Warrant Price and the Expiration Date may not be amended, and the right to
exercise this Warrant may not be altered or waived, without the written consent
of the Warrantholder.

Section 21. Section Headings. The section headings in this Warrant are for the
convenience of the Company and the Warrantholder and in no way alter, modify,
amend, limit or restrict the provisions hereof.

1

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the        day of      , 2009.

PET DRX CORPORATION

By:
Name:
Title:


APPENDIX A
PET DRX CORPORATION
WARRANT EXERCISE FORM

To Pet DRx Corporation:

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant,        shares of
Common Stock (“Warrant Shares”) provided for therein, and requests that
certificates for the Warrant Shares be issued as follows:

Name:

Address:

Federal Tax ID or Social Security No.

(and delivered by certified mail to the above address, or electronically
(provide DWAC Instructions:      ), or other (specify):      ).

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

By execution hereof, the undersigned reaffirms the representations and
warranties in Section 5(a) and (b) of the Purchase Agreement as of the date
hereof.

Dated:

Signature:
Note: The signature must correspond with the name of the Warrantholder as
written on the first page of the Warrant in every particular, without alteration
or enlargement or any change whatever, unless the Warrant has been assigned.

Name (please print):

Federal Identification or Social Security No.

Address:

Assignee:

2

APPENDIX B
PET DRX CORPORATION
NET ISSUE ELECTION NOTICE

To: Pet DRx Corporation

Date:[      ]

The undersigned hereby elects under Section 18 of this Warrant to surrender the
right to purchase [      ] shares of Common Stock pursuant to this Warrant and
hereby requests the issuance of [      ] shares of Common Stock. The
certificate(s) for the shares issuable upon such net issue election shall be
issued in the name of the undersigned or as otherwise indicated below.

Signature:
Name for Registration:

Mailing Address:

3